Lacowbe, J.,
(charging jury.') It is often difficult to determine which of two parallel rules of interpretation promulgated by the supremo court shall be applied; whether wo shall take words in their general or in their special meaning. I am unable to differentiate this case from Maillard v. Laurence, 16 How. 251, in which the circuit court had been requested to instruct the jury that if they should find that at the date of the act the shawls in question were commercially known as “manufactures of worsted, or of which worsted shall be a component material,” and that they were not known in trade as “clothing, ready made,” or as “wearing apparel,” they were subject only to a duty of 25 per cent. This instruction was refused; and the supreme court sustained such action, holding that, while it was true that where words or phrases are novel or obscure, as in terms of art, it was proper to explain or elucidate them by reference to the art or science to which they were appropriate, it was not so when such words or phrases wore familiar to all classes of trade and occupation; that the popular or received import of words and phrases *228furnishes the general rule for the interpretation of public laws as well as of private and social transactions. The court added that, “if it should be conceded that, in the opinion of mercantile men, shawls were not considered wearing apparel, it would still remain to be proved that this opinion was sustained by the judgment of the community generally, or that the legislature designed a departure from the natural and popular acceptation of language.”
The phraseology which is used here — “pickles and sauces of all kinds” —seems to call for an exhaustive enumeration. There is nothing in the words themselves to indicate that they are used in a particular trade meaning; and there is nothing certainly shown in the record as to the facts which were laid before congress when the act was under discussion which would indicate that they were using the word in any particular trade meaning. The article before us here is, I think, plainly within the popular definition of the word “sauce.” The testimony which we have as to its use, and what is known of its constituents, is sufficient to place it in that category. Following, therefore, the decision in Maillard v. Lawrence, and its affirmance in Greenleaf v. Goodrich, 101 U. S. 278, a verdict must be directed for the defendant.
The jury rendered a verdict for the defendant in accordance with the direction of the court.